EX PARTE DARRICK MARCIANO KIZZEE






NO. 07-02-0369-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

SEPTEMBER 30, 2002

_________________________________



EX PARTE DARRICK MARCIANO KIZZEE





_________________________________





Before QUINN and REAVIS and JOHNSON, JJ.

DISMISSAL

Proceeding pro se, Darrick Marciano Kizzee filed a notice of appeal from the Texas Court of Criminal Appeals’s dismissal of his application for writ of habeas corpus.  By letter dated September 13, 2002, this Court requested that Kizzee show why this Court has jurisdiction to entertain his purported appeal.  Kizzee responded by filing a document entitled “Court’s Jurisdiction.”  Although he cites several legal authorities, Kizzee does not reference any authority establishing that this Court has jurisdiction to hear an appeal of the dismissal by the higher court.  

Accordingly, we dismiss this purported appeal for want of jurisdiction.

Don H. Reavis

      Justice



Do not publish.